Case 5:17-cv-01072-DAE Document 132-6 Filed 05/16/19 Page 1 of 15

EXHIBIT E
ROBIN TERRAZAS DEPOSITION
Case 5:17-cv-01072-DAE Document 132-6 Filed 05/16/19 Page 2 of 15

Robin Terrazas Albert Siauey Johnston v. City of San Antonio

Page 1

 

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

ALBERT SIDNEY JOHNSTON
CHAPTER NO. 2060, UNITED
DAUGHTERS OF THE

‘ CONFEDERACY, ROBIN TERRAZAS,
PRESIDENT, JEAN CAROL LANE,
FIRST VICE-PRESIDENT,

5:17-CV-1072-DAE

vs.

)

)

)

)

)

)

)
Plaintiffs, )
)

)

. )
THE CITY OF SAN ANTONIO, )
)

)

)

Defendant.

 

KARRI RK KI K KE KKK KKKKKKAKKKKKKKAK KKK KR KK KKK

ORAL DEPOSITION OF
ROBIN TERRAZAS
AUGUST 29, 2018
ede te eK KKK KK KEK KR KEK KEKE KEKKEKEKKKKKEKEKEKKEKKKE
THE ORAL DEPOSITION of ROBIN TERRAZAS,
. produced as a witness at the instance of the
Defendant, and duly sworn, was taken in the above
styled and numbered cause on Wednesday the 29th day

of August, 2018 from 1:23 p.m. to 4:03 p.m., before

and computer-aided transcription, at the Law Office
of Thomas J. Crane, 110 Broadway, Suite 420,

San Antonio, Texas 78205, pursuant to the Federal

 

Hoffman Reporting _ Video Service
Electronically signed by Pamela Peterson (201-396-129-9161)

PAMELA SUE PETERSON, Certified Shorthand Reporter in

and for the State of Texas, reported by stenographic

ieee nae mew mene neren erie

 

 

210) 736-3555
619a3864-618d-4c8c-b156-f71c0e39310f
Case 5:17-cv-01072-DAE Document 132-6 Filed 05/16/19 Page 3 of 15

Robin Tarrasaa

Albert Sidney Johnston v. City of San Antonio

 

 

 

 

6 (Pages 18 to 21)

Hoffman Reporting _ Video Service

Tlartenninalh: cinnad bie Damalan Datacnan (9NA SNE 4an nAeAS

 

Bs Page 18 Page 20
' 4. . Have to ask you not to answer, 1 paragraph here -- that the City gave use of the Jand
| --- mean, now you're getting into 2 underneath the monument to the Bernard E, Bee chapter
3 attorey-ollent privilege. You're asking her why her 3 _ in perpetuity, Are you making that allegation?
4 attomoy advised her to become a party to the 4 A. Yes,
8 — tawault, 5 Q. And by "in perpetuity," what do you mean by
6 - Q BY MR. FITZPATRICK: Let me just ask this. 6 that?
7 Aro you making any separate claims on your 7 A. That it was a permanent — it was given use
§ Individual -- In your individual capacity in this 8 permanently.
9 lawault? 9 Q. Okay. And what is your understanding of
10 A. I guess not, no. I mean, I'm here as a 10 whether or not the monument was intended to remain
11 _—srepresentative of the chapter. I'm not trying to 11 _ there permanently?
12 separate mysclf, 12 A. I know it was — it was stated in 1999 when
13 Q. Okay. Well, actually, that saves a lot of 13 _ they rededicated the monument — the Albert Sidney
14 ~~ thmo here. 14 — Johnson (sic) chapter rededicated the monument in
15 So, then, let me ask you some questions 15 1999. And the president at that time was Theresa
16 about your -- your allegations here. 16 Gold, and she — she reported it having been in
17 (Defendant's Exhibit T-1 was marked.) 17 perpetu- — whatever — she used that word, too; that
18 MR. FITZPATRICK: I have marked as 18 it had been granted to — the chapter had been
19 dsposition Exhibit No. T-1, the copy of your third 19 granted use of that land.
20 amended complaint. 20 Q. Okay. I mean, is it your understanding
21 Q. BY MR. FITZPATRICK: On Page 3, it's your 21 that the chapter intended the monument to remain
22 allegation here that in March -- on March 27, 1899, 22 there forever?
23 the City Council granted to the Bernard (sic) Bee 23 A. Yes. Yes.
24 chapter the right to use the land in the center of 24 Q. Okay. So if you look at Exhibit T-2, is
25 Travis Park; correct? 25 there -- can you find me any indication in there of
Page 19 Page 21
1 A. Uh-huh. 1 the type of permanence that you've just testified to?
2 Q. And I'm reading from Paragraph 5. 2 A. I don't see anything that says until any
3 And would that be an interest that was —- 3 certain condition exists that it would be removed.
4 that is reflected in what I'm marking as deposition 4 It's a large statue. I can't imagine that the City
5 Exhibit No. 2? ° 5 would have said, “Okay, here, you can put this statue
6 (Defendant's Exhibit T-2 was marked.) 6 here and we expect it fo be removed at some point,"
7 MR. FITZPATRICK: I really screwed up. 7 considering the size of it.
8 Here you go, Tom. 8 Q. Okay. The language in Exhibit T-2 does not
9 THE WITNESS: Okay. So the handwritten 9 use the term "perpetual," does it?
10 part you can't see at all, but -- so your question, 10 A. No, it does not.
11 again, was does this document reflect the claim that 11 Q. Okay. It doesn't say "forever"?
12 Barnard Bee chapter had the right to use the land? 12 A. It doesn't say any limitations.
13 Q. BY MR. FITZPATRICK: No, let me ask the 13 Q. Okay. Well, and what exactly were the
14 question again. 14 Daughters of the Confederacy asking for, according to
15 Is this the -- is Exhibit T-2 a 15 Exhibit T-2?
16 representation of what you have alleged to be an 16 A. Permission to erect 2 monument in Travis
17 ordinance dated March 27, 1899, whereby the City of 17 Park.
18 San Antonio granted to the Bernard Bee chapter the 18 Q. Anything else?
19 right to use the land in the center of Travis Park? 19 A. I don't see anything else, no.
20 A. Yes. 20 Q. Okay. Where is Bemard E. Bee mentioned
21 Q. Okay. Is there any other document on which 21 here?
22 that claim is based? 22 A. It is not mentioned here, but the petition
23 A. No. 23 was written by Barnard E. Bee.
24 Q. Okay. So you also allege that the City 24 Q. Do you have a copy of the petition?
25 gave in the same — I'm sorry -- I'm in the same 25 A. I don't remember.

 

210) 736-3555

Leen ee. ne a

RAR RAR! HA 8

'
i
m
iu
"
y
i
a
.
.
,
:
,
1
,
:
,
!
!
Case 5:17-cv-01072-DAE Document 132-6 Filed 05/16/19 Page 4 of 15

Robin Terrazas

Albert Sidney Johnston v. City of San Antonio

 

 

 

  

 

overscan!

10 (Pages 34 to 37)

Hoffman Reporting _ Video Service
3lectronically sinned hy Pamela Patarean (9N4-20K.190.01844

 

Page 34 Page 36
1 A. Right. 1 members maybe didn't understand the true meaning of
2 Q. Allright. Moving back one page to 2 the monument, and that they needed to know that. No
3 Page 52, we have an August 28th e-mail? 3 __ one had ever asked us, and so J — I sent this,
4 A. Uh-huh. 4 hoping that receiving the correct information from
5 Q. And that obviously was preremoval; correct? 5 __ the organization that placed the monument there would
6 A. Uh-huh. 6 be helpful in making a fair decision about what it
7 Q. Allright. And RTS1 is dated August 7th, 7 was they were trying to do.
8 that is also preremoval? 8 Q. This was educational?
9 A. Uh-huh, 9 A. Yes, _
10 Q. That's an e-mail from you to various -- 10 Q. Okay. You dont indicate anywhere in this
11 A. Council members, uh-huh. 11 e-mail that you believed that your organization owned
12 Q. Yeah. 12 the monument, do you?
13 And RT50 appears to be the same thing as 13 A. Not in that. No.
14 RTS3. 14 Q. Or that your organization owned the time
15 A. Yeah, it does. 15 capsule; correct?
16 Q. Tome. Does it appear so to you? 16 A. We ~-I never mentioned the time capsule
17 A. Uh-huh, just the print looks smaller, 17° _ because I was concerned about its safety; so that, I
18 Q. Yeah. 18 _— didn't mention until they started taking it down.
19 And then the first page of the packet, 19 And I tried calling to inform them that the time
20 RT49, to me -- well, it's different than -- yeah, 20 capsule existed before something would happen to it.
21 that's a separate e-mail; correct? 21 Q. So prior to removal there was never any
22 A. From September Sth to September 1st? 22 __ assertion of ownership of the time capsule —
23 Q. Yeah. RT49 is not duplicated anywhere else 23 A. No mention of the time capsule at all.
24 in Exhibit T-3, is it? 24 Q. Okay. And in this Exhibit T-3, Page RTS1,
25 A. I don't think so. 25 you don't indicate that your chapter owns any
Page 35 Page 37
1 Q. Allright. So do you recall having sent 1 _sproperty in Travis Park either?
2 any other e-mails to the City, besides the ones that 2 A. Not in these e-mails. I had communication
3 Thave here, except for the ones that were exchanged 3 with Jackie Salvador; and my understanding was that
4 with the -- with the Clerk's office? 4 this information was going to — was going to the
5 A. Not that I recall. 5 City. So ] kind of saw it separate communication,
6 Q. Okay. So I want to take you to the first 6 that these e-mails were to try to educate on the
7 one that you sent. It was August 7th, and it’s RT51. 7 meaning of the monument. And that the legal aspect
8 A. I'm sorry, RT - 8 of it was already being addressed through the
9 Q. RTS5I1. 9 information that I was sending to the Archives
10 A. Okay. 10 Department. ,
11 Q. So there's handwriting at the top 11 Q. Okay. So there is nothing in the e-mail
12 that says, "To all Council members"? 12 that you sent to the Council members indicating that
13 A. Uh-huh. 13  —_—- your chapter was asserting an ownership interest in
14 Q. Whose handwriting is that? 14 the park?
15 A. That looks like mine. 15 A. No, I—no.
16 Q. Okay. And then there's a "Yoakum National 16 Q. Okay. And is it your belief that your
17 Bank"? 17 e-mail — the e-mails that you exchanged with
18 A. [have no idea what that is there for. 18 Miss Salvador indicated an assertion by you that your
19 Q. Okay. Did you put that there? 19 _ chapter owned some type of a possessory interest —
20 A. No. 20 A. Yes.
21 Q. Okay. It just ended up there? 21 Q. -- in Travis Park?
22 A. Idon't even know what that is. 22 A. Yes.
23 Q. Okay. What was the purpose -- what was 23 Q. And is it ~ is it your testimony that the
24 your purpose in sending this e-mail? 24 e-mails that you exchanged with Miss Salvador also
25 A. You know, I think I felt like the Council 25 expressed your contention that the chapter had an

 

210) 736-3555

CAGn204GA C4048 Ande HARA FTA ANaAIOAAAAE

wee wee eee eee ee oe le oC
Robin Terrazas

Case 5:17-cv-01072-DAE Document 132-6 Filed 05/16/19 Page 5 of 15

Albert Sidney Johnston v. City of San Antonio

 

 

   
    
     
   
   
   
  
   
  
  
    

   

 

 

 

Hoffman Reporting _ Video Service
Electronically signed by Pamela Peterson (201-396-129-9161)

 

Page 38 Page 40
1 ownership interest in the monument itself? 1 a reason to move this one.
2 A. Fd have to look back af that. I don't 2 And if that was the case, then what they
3 remember the... 3 were saying was that we will give into violence. If
4 Q. Okay. 4 people want to be violent in order to get what they
5 A. But I definitely made it clear that we had 5 want, that they would be willing to give into that.
6 an interest in it. I don't remember if there was -- 6 And that's dangerous, because if you are
7 ownership was... 7 going to allow violence to rule rather than stand up
8 Q. Okay. The next page of T-3 is RT52. And 8 and say, "Let's bring the two sides together. Let's
9 that was another preremoval e-mail from you to the 9 have an understanding. Let's not jump into something
10 City's decision-makers; is that correct? 10 here," then really you're empowering those people who
11 A. Yes. 11 are being violent.
12 Q. Okay. Was the purpose of this e-mail 12 Q. You go on to say that -- that "The war was
13 different than the purpose of your August 7th e-mail? 13 really one of independence"?
14 A. I would say it was different, yes, 14 A. Yes.
15 Q. Okay. So what was the purpose of this one 15 Q. And what do you mean by that?
16 that was different than the purpose of the August 7th 16 A. I mean that the war — the war .
17 ~~ e-mail? 17 _ started — the war — the war between the States or i
18 A. I just got —I felt by this time that it 18 the Civil War was not started over slavery.
19 didn't seem to matter to them what the truth of the 19 President Lincoln and Jefferson Davis both stated i
20 monument was; and that what they were basing their 20 that the war was not about slavery. Lincoln wanted i
21 decision on had more to do with their own 21 to hold the Union together, and Davis wanted the 4
22 interpretation of what they thought about the 22 States' rights. There were issues that they were :
23 monument and the people who put it there. And I felt 23 fighting over. Did slavery exist? Yes. Did it f
24 that they were basing it on racism, which did not 24 become a part of the war? Yes. But that's not why 4
25 exist. 25 the war was started. 1
Page 39 Page 41
1 Q. Okay. Do you think that there can be more 1 Q. Okay. So four lines, five lines up from
2 than one interpretation of what the monument means? 2 the bottom, you indicate that "The monument 1
3 A. Depending on what you know about the 3 represents a time that none of us wants to live"? :
4 monument. 4 A. Uh-huh. i
5 Q. Even with perfect knowledge, do you think 5 Q. I'm not sure what you meant by that. Could ;
6 there can be differing interpretations? 6 you explain that?
7 A. For as many individuals as there are in 7 A.- Well, none of us wants to get into a civil
8 this world, that's how many opinions and views there 8 war. None of us wants to have to fight brother
9 will be in this world. 9 against brother or father against son. And, of
10 Q. Okay. So apparently by the time that you 10 course, none of us wants to see slavery. That's not
11 wrote this e-mail it appeared to you — and I'm going 11 an acceptable thing.
12 off of the first sentence of the text of the 12 Q. Okay. I — that makes perfect sense. I
13 e-mail — that you believed that the City had decided 13 just don't think that I read that clearly when | read
14 to move the statue from Travis Park anyway; is that 14 it.
15 more or less true? 15 But you go on to say that “The monument
16 A. That's the way it was looking. 16 _ honors those who died for what they believed in"?
17 Q. Okay. And you advised — if you look about 17 A. Yes.
18 two-thirds of the way down the text, there's a 18 Q. "And it was not slavery that they were
19 sentence that begins on the right with “You are 19 fighting for"? '
20 joining into a very dangerous practice"? 20 A. Right.
21 A. Uh-huh. 21 Q. Okay. So it would matter, then, what the
22 Q. So what is it that -- what is it that you 22 reason was for -- you know, for the war itself, in
23 think the City was missing there? 23 that respect?
24 A. I think they were trying to blame what 24 A. I'm sorry. What —
25 happened in Charlottesville, or use that incident as 25 Q. Okay. You were explaining earlier what you

    
   
    
  
  
  
  
  
  
  
   
  

11 (Pages 38 to 41)
210) 736-3555
619a3864-618d-4c8c-b156-71c0e39310F
Case 5:17-cv-01072-DAE Document 132-6 Filed 05/16/19 Page 6 of 15

Exhibit T3
Case 5:17-cv-01072-DAE Document 132-6 Filed 05/16/19 Page 7 of 15

From; Robin Terrazas rovinimusicG-aol.com ise
Bubjoct: Fwd: UDC Monument belongs to our chapter, not the city Bu
Date: Octabar 16, 2017 at 9:22 PM Rd

To: tom@cranelawyar.nel, Jd@}drewrylaw.coin

~—Originat Message-——
From: Robin Terrazas <robintmusic@aol.com>

To: ron.Nirenberg <ron.Nirenberg@sanantonio.gov>; bruce.davidson

<bruce.davidson@sanantonio.gov>, Maria.cesar <Marla.cesar@sanantonio.gov>; citymanager

<citymanager@sanantonlo.gov>

Sent: Tue, Sep 5, 2017 1:02 pm
Subject: UDC Monument belongs to our chapter, not the city

Mayor Nirantarg,
The one and only time you have acknowledged my attempts to raach you was the night prior to your vote regarding tha UDC
manument in Travis Park. You shook my hand and assured me you would Include us In the relocation of tho manument. The next day
you voted to move # end inmediately began the procass without any communication with me. Though you may have had the right to
no longer house the monument at Travis Park (which Is sUll questionable considering no proof of daed was aver produced), you did
not have the right fo move # without coordination with the UDC chepter in San Antonio w

iseion by the city in 1809 to piace the monument which it pald for

chapler that placed the monument. Our organization was given parm

(bath the monument and all costs assoclatad with placament). At no iim was the monument given to the city. Furthermore, aa I have

communicated to your policy advisor voicemail tha night of ramoval and the follawing moming, there Is a

befangs to us that shauid not be disturbed without our planning artd Involvement. thave elso communicated this to you via ¢ a OF
acide

Friday as craws continusd working on the removal. No o
what happens te the monument and must be held responsible for it cemalning tn good condition.

erganization is allowed to see the monument to assess its condition, Any further movement of the monument ahoutd be coordinated
with the Afbert Sidney Jahnaton 2060 chapter of the UOC and paid for by the city who prematurely moved It, have most recently tried

calling your office this moming with na response from you.

Robin Terrazas ‘
Chapter Presidant, Atbert Sidney dohr; ton 2060, UDC

210-273-7418

RTCO0053
Case 5:17-cv-01072-DAE Document 132-6 Filed 05/16/19 Page 8 of 15

EXHIBIT F
ROBERT SCHLITZBERGER REPORT
Case 5:17-cv-01072-DAE Document 132-6 Filed 05/16/19 Page 9 of 15

Daughters of the Confederacy
Travis Park Monument

San Antonio, Texas

To formulate a reasonable estimate as to the current value of the monument, the
following prices are taken into equation:

Pedestal $95,984
- Statue of Soldier $82,228
| Freight & Crating $10,000
Foundation & Soil Test $20,000
Assembling Monument . $42,000
Material Expenses in total $250,212
Tax if applicable | $20,642
Subtotal $270,854
Administrative Fee $67,713
Total Installed 338,567

g
‘

I have reviewed all the information available and certify that this is a fair market —

Robert C. Schlitzberger CM, AICA
delig *)

price. _

ASY00474

 

 
Case 5:17-cv-01072-DAE Document 132-6 Filed 05/16/19 Page 10 of 15

(2107454238 From Thornae Crane

Kes

10; BOUDy YorsusiZor Page Zora 2018-07-03 4824411 (OMT)

Confederate Statue at Travis Park in San Antonla

The 1890’s cenotaph was sculptured from fine grained dark
grey granite probably from the now defunct Burnet, Texas
Quarry. Creation of the plece was by Frank Teich (reference:
Wikipedia}, one of the most sought after artisan of his time and
is still revered by modern sculptors. Overall height of 38 feet
and consisting of 21 places of stone and with an estimated
weight of 42 tans (84,000 Ibs), the piece was created at Mr.
Telch’s studio and moved to the Travis Park site where skilled
workmen would have adjusted and fitted the stones together in
place. Most of the granite sculpturing was chisel work by hand.
Only the two vertical polished shafts would have been finished
ta size using @ Barig saw. The stane with the wreath and the
stone with the garland and stars are both fine examples of the
skilled craftsman’s abilities but the statue ts the definitive
portion of the piece and truly highlights the expertise of Mr.
Tach. Sadly It appears to have been damaged recently as parts
of the rifle have been epoxled together and that epoxy appears
to be very new. The énd of the rifle barrel was not with the
rest of the stones and could be fost.

This is as comprehensive of a report that could be made
considering that some pleces were crated, the temperature of
the warehouse in which it was stored and the [lintted amount
of time that we were allotted for inspection.

AST 00475

 
Case 5:17-cv-01072-DAE Document 132-6 Filed 05/16/19 Page 11 of 15

12107454268 Frouv Thomas Crane

KeS

to Bobby Schlitzbager Page 3 of 4 2018-07-09 18.24:40 (GMT)

Tima Etc,

Typical of public memorials of that era, there {sa time
capsule in the base. One of the corner pleces appears to have
had a chiseled recess in which a metal and glass box had been
placed and covered In concrete. Upon our Inspection the
concrete covering the top of the box had been removed and
the interior of the box exposed. In my opinion the concrate
covering the box was broken during the dismantling of the
monument. I’m not sure that the crew doing the dismantling
would have recognized the time capsule for what it was, tot
taking any precautions to document and safeguard any
contents. The possible lack of knowledge as to the handling of
memoriats of this nature was evident in other areas. Obviously
the broken rifle and Its repair testify to that, but the use of a
gtinder on the Joint line of the vertical shaft was evident. Also,
there were holes drilled and pins hammered or screwed Into
most of the granite above the first sub base. A lifting device
was then attached to these pins allowing the stone to be
moved. This was totally unnecessary and actually could have
compromised the Integrity of the stonas. These same stones
had, had chiseled out holes in their tops in which a Lewis pin
was Inserted for the purpose of safely handling of the. granite.
Itappears the dismantling crew used new holes and new pins
to lift the stone, when they could have simply used the old
holes and a Lewis pin. The concern would be that If the new

AS 00476
Case 5:17-cv-01072-DAE Document 132-6 Filed 05/16/19 Page 12 of 15

Fa ae oR FEE ee were

ACS

pins were Used again, there could be some cracking of the
stone. Again, {don’t believe the dismantling crew would have
heen knowledgeable enaugh to recognize the chiseled out
holes for what they where.

(0 pONDY AuinaaySl PA oe aviovs WP OY AMIN UMRIT EZ

fib LAA rager

9 alte

& S 3 00477
Case 5:17-cv-01072-DAE Document 132-6 Filed 05/16/19 Page 13 of 15

EXHIBIT G
EVA LONG AFFIDAVIT
Case 5:17-cv-01072-DAE Document 132-6 Filed 05/16/19 Page 14 of 15
DocuSign Envelope ID: DBFDC6DB-7959-403C-B062-C45E9EA72CF4

AFFIDAVIT

“My name is Eva Breed Long; I am over the age of eighteen, and am capable of
providing this statement and affidavit.

“fam providing this statement and affidavit of my own personal knowledge,
freely and willingly, as part of a lawsuit filed by the Albert Sidney Johnston chapter, No.
2060 against the City of San Antonio.

“[ was President of the Texas Division from 2016 to 2018. I have been a member
of the UDC since 1981 and have held various positions at the chapter and state level. As
President, it was part of my responsibility to become familiar with UDC by-laws and
requirements at the state and national level. The Texas Division is the parent organization
for the Albert Sidney Johnston 2060 chapter. We were also the parent organization for
the Barnard E. Bee 86 chapter prior to its dissolution in 1972.

“The Bee chapter disbanded in 1972. At the time, it transferred its assets and any
property interest to the Albert Sidney Johnston 2060 chapter. On January 20, 1972, the
president of the Barnard E. Bee 86 chapter presented the president of the Albert Sidney
Johnston 2060 chapter with a certified copy of the City of San Antonio Ordinance, which
we at state level considered to be a transfer of that property.

“That property transferred included, but was not limited to the monument, its base
and the contents in either the base of the monument, and the Time Capsule. As far as the
Texas Division was concerned, the Bee chapter transfer of assets complied with state and
national requirements. The Bee 86 chapter did everything it needed to do to transfer its
assets to the ASJ 2060 chapter.

“The Texas Division is a registered 501 (c)(3) organization which is able to accept
donations. The Texas Division is registered with the state of Texas. The individual

chapters are also 501(c)(3) organizations under the Texas Division umbrella.
Case 5:17-cv-01072-DAE Document 132-6 Filed 05/16/19 Page 15 of 15
DocuSign Envelope ID: DBFOC6DB-7959-403C-B062-C45E9EA72CF4

“| declare under penalty of perjury that the above statement is true and correct. |
have been given an opportunity to review this statement and to make any necessary

changes.”
5/13/2019
Signed on , 2019.

DocuSeyned by:

Eixa [any
Eva Breed Long a
Ex Division President
Texas Division, United Daughters of
the Confederacy
